Citation Nr: 0616646	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  00-04 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
numbness in the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from July 1954 to 
June 1956.
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the veteran's claim seeking 
entitlement to an increased (compensable) rating for 
hemorrhoids and for service connection for a bilateral eye 
disability.  The claim also arises from a May 2003 rating 
decision which denied compensation under 38 U.S.C.A. § 1151 
for numbness in the left leg.   

In a September 2004 decision, the Board denied the veteran's 
claim for an increased rating for hemorroids, and remanded 
the veteran's two other claims.  


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran was seen for, or diagnosed with an eye disability in 
service.  

2.  There is no persuasive medical nexus evidence indicating 
the veteran's eye disorders, are causally or etiologically 
related to the veteran's service in the military.  

3.  The veteran underwent surgery (distal aortic 
endarterectomy, aorta bi-iliac bypass, and superior 
mesenteric aorta bypass) for mesenteric revascularization at 
a VA hospital on September 7, 1999.  

4.  The veteran did not incur left leg numbness due to the 
VA-approved surgeries in September 1999; any left leg 
numbness was merely coincidental to the surgeries.  


CONCLUSIONS OF LAW

1.  A bilateral eye disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  The veteran did not incur left leg numbness as a result 
of VA-approved surgical treatment on September 7, 1999.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
February 2005.  It is noted that this claims were initially 
adjudicated in May 1999 and May 2003, but since the RO 
provided the veteran with a letter which met the notification 
requirements of the VCAA in February 2005, prior to 
readjudicating his claim in a supplemental statement of the 
case (SSOC) in September 2005, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  

In this regard, the Board notes that, while certain notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claim was 
readjudicated in an SSOC provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and numerous pages of 
argument over the years in support of his claim.  Therefore, 
with respect to the timing requirement for the VCAA notice, 
the Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board at a time when 
development of the evidentiary record was actively 
proceeding.  The veteran had ample time in which to respond 
to the notice letter.  Viewed in context, the furnishing of 
the VCAA notice after the decision that led to the appeal did 
not compromise the essential fairness of the adjudication.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway 
v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The 
veteran has had a "meaningful opportunity to participate 
effectively," Dingess/Hartman, 19 Vet.App. at 493, and the 
Board finds that the present adjudication of the appeal will 
not result in any prejudice to the veteran.

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the February 
2005 VCAA letter about the information and evidence that is 
necessary to substantiate the claims for service connection 
and for compensation under 38 U.S.C.A. § 1151 in this case.  
Specifically, the letter stated that to support the claim for 
service connection, the evidence must show the following 
three criteria:  

You had an injury in military service, or 
there was an event in service that caused 
an injury or disease.  

You have a current physical or mental 
disability shown by medical evidence.  

There is a  relationship between your 
disability and an injury, disease, or 
even in military service.  

Regarding the veteran's claim for compensation under 
38 U.S.C.A. § 1151, the letter stated that the evidence must 
show the following two criteria:
That as a result of VA hospitalization or 
medical or surgical treatment, you have 
an additional disability. 

The disability was the direct result of 
VA fault such as carelessness, negligence 
lack of proper skill, or error in 
judgment, or was not a reasonably 
expected result or complication of the VA 
care or treatment.  

In addition, in the February 2005 letter, the RO informed the 
veteran in the letter about the information and evidence that 
VA would seek to provide including obtaining medical evidence 
kept by VA and any other federal government agency, and 
requesting private treatment records.  

Regarding the information and evidence the veteran was 
expected to provide, it is true that the February 2005 letter 
did not provide this information.  However, in a May 2003 
VCAA letter, the RO informed the veteran about the 
information and evidence he was expected to provide.  
Specifically, the RO told the veteran that he should complete 
a VA Form 21-4142 showing where he received private 
treatment, as well as describe where he had received VA 
treatment so that VA could request those records from the 
person or agency that had them.  

Regarding the "fourth element", i.e., asking the claimant 
to provide any evidence in his possession that pertains to 
the claim, the RO made such a request in the February 2005 
letter.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.   Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.   The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.   
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, as noted above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
and for compensation under 38 U.S.C.A. § 1151, but was not 
provided with notice of what type of information and evidence 
would be necessary to show the degree of disability and the 
effective date of the disability.  However, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection and for compensation under 
38 U.S.C.A. § 1151, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with SOCs and SSOCs which informed them of the 
laws and regulations relevant to the veteran's claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.


II.  Entitlement to service connection for a bilateral eye 
disability.

Background

Service medical records do not show that the veteran was seen 
for any vision disorders while in service.  At a pre-
induction examination in December 1953, he had distance 
vision of 20/20 in both eyes.  At separation in June 1956, 
the veteran had distance vision to 20/30 in the right eye, 
and 20/20 in the left eye.  

A transcript of medical visits from Lever Brothers Company 
was submitted showing visits from the 1950s and 1960s.  A 
record from December 1959 showed that the veteran complains 
of blurred vision in the left eye.  He was seen for his eyes 
on other occasions in 1966 and 1969.  In 1966, he stated that 
the redness is his eyes was due to a chronic disease of the 
eye.  

The veteran was seen by Dr. J.G. in December 1983 and 
underwent an operation for uveal fusion syndrome bilaterally.  

In an August 1997 decision, the Board denied the veteran's 
claim of compensation under 38 U.S.C.A. § 1151 for uveal 
fusion syndrome bilaterally.  

Dr. T.S. wrote an opinion in September 1998.  He wrote that 
the veteran had been examined at the University Hospital at 
intermittent intervals from 1970, and that his eye condition 
dated back to about 1959, and started with decreasing vision 
in the right eye.  He noted that the eye problem was due to a 
very rare condition known as uveal effusion syndrome and 
typical of such cases there had been a gradual erosion of the 
veteran's vision over the past almost 40 years.  

In an October 1998 statement, Dr. J.A. of a VA Hospital 
stated that that the veteran had been a patient since 1983.  
The veteran stated that his vision problem started in 1959.  
It was noted that he had a rare eye disease called uveal 
effusion syndrome and his vision had gradually decreased over 
the years.  He noted that the veteran was legally blind.  

The veteran was hospitalized at a VA hospital in February 
1999. The chief diagnosis was legal blindness secondary to 
uveal effusion syndrome with macular degeneration.  

Dr. J. A. wrote an opinion in March 2000.  He stated that he 
had sore eyes in service, and was in contact with DDT.  The 
examiner noted that the veteran's vision started to decrease 
in 1959, and that the veteran was legally blind due to uveal 
effusion syndrome, described as a rare disease of unknown 
cause.  

The veteran was afforded a hearing before the RO in March 
2000.  He testified that he went to school in service for 
bath and fumigation and that he worked with certain kinds of 
chemicals.  He testified that when he worked in Alaska, he 
worked in a supply room where he came into contact with a lot 
of different stuff.  He described irritation of his eyes in 
service.  He stated that the problem with his eyes first 
manifested in 1959.  He testified that the uveal effusion 
syndrome was not diagnosed until the late 1960s.  

The veteran's wife submitted a statement in March 2000.  She 
wrote that when she met the veteran in 1956, he told her that 
he was having problems with his eyes.  She wrote that the 
veteran was seeing Dr. K at that time and indicated that they 
had called his office to try to get those records but were 
told that he did not keep the records after so many years.  
She wrote that the veteran worked with chemicals at Ft. Lee 
in a testing unit and was then transferred to Alaska and 
worked in a supply room.  

The veteran underwent a VA examination in February 2005.  
Under assessment, the examiner wrote uveal effusion syndrome 
in both eyes.  He stated that the onset of this was unable to 
be determined.  He indicated that at the time of the 
veteran's entrance into service, his right eye visual acuity 
was 20/20, but at separation, it was 20/30.  He stated that 
the reason for this decline in visual acuity was unable to be 
determined.  He noted that there was no decrease in visual 
acuity in the left eye.  The examiner also wrote that uveal 
effusion syndrome was a rare and poorly understood syndrome 
which was characterized by a dense sclera and spontaneous 
fluid increase in the choroid.  He stated that in many cases 
of uveal effusion syndrome, the cause was unknown, and 
because the syndrome was so rare, the presenting symptoms 
were quite varied and not well characterized, and it was not 
possible to say whether the veteran's right eye was 
demonstrating evidence of uveal effusion syndrome at the time 
of separation.  The examiner also indicated that the veteran 
had pseudophakia in both eyes.  He noted that the veteran had 
undergone successful cataract extraction in both eyes, and 
that there was no evidence in the veteran's claims file that 
the cataract he underwent surgery for was from his military 
service.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The veteran's service medical records do not show that the 
veteran was seen for any vision disorders while in service.  
Although the veteran's right eye visual acuity had decreased 
to 20/30 at the time the veteran separated from service in 
June 1956 (his visual acuity had been 20/20 at induction), no 
diagnosis of any vision disorder was made.  The Board notes 
that refractive error is considered a congenital or 
developmental defect, so it is not considered a disease for 
purposes of VA disability compensation and, consequently, 
cannot be service connected as a matter of law.  See 38 
C.F.R. §§ 3.303(c).  

The first post-service documentation of any type of visual 
complaints is not until December 1959, more than 3 years 
after the veteran left service, when the veteran complained 
of blurred vision in his left eye.  Even at that time, no 
diagnosis was made.  It was not until December 1983 that the 
veteran was diagnosed with and underwent surgery for 
bilateral uveal fusion syndrome.  

Although Dr. T.S. wrote in September 1998 that the veteran's 
eye condition dated back to about 1959, he did not link the 
veteran's eye condition to any aspect of the veteran's 
service.  Similarly, while Dr. J.A. wrote in March 2000 that 
the veteran had sore eyes and that he had been in contact 
with DDT in service, he did not link the veteran's current 
uveal fusion syndrome to exposure to DDT in service or to the 
veteran's sore eyes in service.  Rather he noted that the 
veteran's vision started to decrease in 1959, three years 
after service.  

The only opinion that addresses the possibility that the 
veteran's uveal effusion syndrome is due to service is an 
opinion from a VA examiner in February 2005.  He noted the 
veteran's decrease in right eye visual acuity at separation, 
but stated that the reason for the decrease was not possible 
to be determined.  He stated that because uveal effusion 
syndrome was so rare, and the presenting symptoms were so 
varied and not well-characterized, that it was not possible 
to say whether the veteran's right eye was demonstrating 
evidence of uveal effusion syndrome at separation.  

The veteran asserts that his eye disorders, i.e., his uveal 
effusion syndrome, developed in service and that his 
diminishing visual acuity at separation was the first 
manifestation of the disorder.  However, as a layperson, the 
veteran is not competent to provide evidence that requires 
medical knowledge, such as linking his condition to a 
specific cause.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Similarly, the veteran's theory that his working 
with chemicals in service caused his eye problems is not a 
competent nexus opinion.  

As the record includes no other medical opinion regarding the 
etiology of the veteran's uveal effusion syndrome other than 
the VA opinion discussed above, and the medical evidence does 
not show that the veteran was diagnosed with any eye 
disorders in service, the preponderance of the evidence is 
deemed to be against the veteran's claims for service 
connection for a bilateral eye disability.  Thus, the 
benefit-of-the-doubt rule does not apply, and the veteran's 
claim must be denied.  38 U.S.C.A §5107 (West 2005).


III.  Entitlement to compensation under 38 U.S.C.A. § 1151 
for numbness in the left leg.

Background

VA medical records show that the veteran was hospitalized 
from September 6, 1999, to September 25, 1999.  On September 
7, the veteran underwent a distal aortic endarterectomy, an 
aorta bi-iliac bypass, and a superior mesenteric aorta bypass 
for mesenteric revascularization.  On September 10 and 11, 
the veteran was noted to have edema in his legs.  On 
September 25, the veteran's condition was noted to be stable, 
and he was released.  

VA medical records show that the veteran was seen on October 
6, 1999.  He complained of left thigh anterior numbness.  

VA medical records show that the veteran was seen on March 7, 
2000, with complaints of left thigh numbness, lateral less 
than medially, which was new since his surgery.  

VA medical records show that the veteran was seen in 
September 2000, and the examiner noted that the veteran had a 
leg ulcer on his medial left leg and that it was minimally 
draining.

VA medical records show that the veteran was seen on February 
7, 2001, and neuropathy was diagnosed.  He was seen in March 
2001 complaining of pain going down his legs.  The examiner 
stated that the pain in the veteran's legs seemed to be more 
in the trochanteric area and probably was more consistent 
with trochanteric bursitis.  

In the veteran's September 2001 claim, he asserted that his 
left leg became numb after his operation at the VA Medical 
Center in September 1999.

The VA chief of vascular surgery wrote an opinion in March 
2003.  He wrote that none of what he saw corroborated the 
veteran's assertion that the veteran had suffered with leg 
numbness since his surgery in September 1999.  The physician 
observed that the veteran was hospitalized for nearly 3 weeks 
following his surgery and on only one occasion was leg 
numbness mentioned, and it was a vague reference at best.  He 
noted that on several occasions leg pain was noted as a 
complaint, but that this was attributed to swelling of the 
lower extremities following surgery.  The physician stated 
that the veteran was admitted for pulmonary embolism two 
months following surgery, at which time the veteran's legs 
were carefully evaluated for signs of deep vein thrombosis as 
a source for his pulmonary embolism, but that at no point 
during the admission was there any mention of lower extremity 
numbness.  

The physician commented that the veteran did apparently 
complain of left thigh numbness during an outpatient visit in 
March 2000, but that a review of the records did not reveal a 
persisting problem with thigh numbness.  He noted that left 
thigh numbness was not the primary reason for the visit.  The 
physician concluded that even if the veteran were to have a 
persistent complaint of numbness, he could not find any 
reason to attribute this to the surgery he had.  He stated 
that even if it were related to the surgery, this was 
certainly no evidence that there was any fault on the part of 
VA so that they would be responsible for this numbness.  He 
concluded that there was no evidence whatsoever to 
substantiate the claim that the surgery in September 1999 
caused numbness of the left thigh.  

Analysis

According to 38 U.S.C.A. § 1151 (West 2002), when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation shall be awarded in 
the same manner as if the additional disability was service 
connected, i.e., in the same manner as if the additional 
disability was due to an injury or disease that he had 
incurred during his active military service.

In this case, the veteran did not file his claim for section 
1151 compensation until September 2001.  Accordingly, he must 
show fault or negligence on the part of VA in providing the 
medical treatment in question to prevail in his appeal. See 
38 U.S.C.A. § 1151 (West 2002) (a showing of fault or 
negligence is necessary for recovery of claims filed on or 
after October 1, 1997).  Only if he had filed his claim prior 
to October 1, 1997, would this not be necessary.  See Brown 
v. Gardner, 115 S. Ct. 552 (1994), aff'g 5 F.3d 1456 (Fed. 
Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet. App. 584, 586-
88 (1991); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2005).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2005).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2005).

The evidence shows that the veteran underwent an operation on 
September 7, 1999, at a VA hospital.  Specifically, he 
underwent a distal aortic endarterectomy, aortobi-iliac 
bypass, and superior mesenteric aorta bypass for the purpose 
of mesenteric revascularization  The evidence further shows 
that the veteran had assorted complaints of left leg numbness 
after the operation.  The veteran contends that he developed 
this numbness because of the operation.  

However, a VA physician reviewed the veteran's claims file, 
and after doing so, stated that the veteran did not have many 
complaints of numbness after the operation.  Furthermore, he 
concluded that even if the veteran were to have a persistent 
complaint of numbness, he could not find a reason to 
attribute this to the surgery the veteran underwent on 
September 7, 1999.  

Even with the veteran's complaints of left leg numbness after 
the September 1999 surgery, the evidence does not show that 
those complaints rise to the level of a current disability 
for purposes of 38 U.S.C.A. § 1151.  Even if additional 
disability is conceded (it is noted that the veteran was 
diagnosed with left leg neuropathy in February 2001), the 
evidence does not show that the additional disability was 
caused by the surgery the veteran underwent in September 
1999.  The VA physician who reviewed the veteran's claims 
folder stated that there was no evidence whatsoever that the 
veteran's September 1999 surgery caused his left thigh 
numbness.  He stated that even if it were related to the 
surgery, there was no evidence that there was any fault on 
the part of VA.  

As there is no other medical evidence to rebut this opinion, 
the veteran's claim must be denied.  The medical evidence 
simply does not show that the veteran incurred additional 
disability as a result of the surgery he underwent on 
September 7, 1999.  38 C.F.R. § 3.361(c)(1).  

As a lay person without medical training or expertise, the 
veteran is not competent to render a probative opinion on a 
medical matter, such as whether his left leg numbness was 
caused by the operation the veteran underwent on September 7, 
1999.  38 C.F.R. § 3.159(a)(1) (2005) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  By contrast, 
competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  38 C.F.R. § 3.159(a)(2) (2005).

In conclusion, the medical evidence does not show that the 
veteran's surgical and hospital care in September 1999, 
resulted in left leg numbness which was incurred after the 
operation in question.  Furthermore, the medical evidence 
does not show that the operation was performed in a negligent 
manner.  A VA physician has reviewed the veteran's claims 
folder and agrees with these findings.  Accordingly, the 
veteran's claim must be denied.  

In reaching the decision to deny the veteran's claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the competent evidence neither 
supports a finding that, nor is in relative equipoise on the 
question of whether, the veteran suffers from the currently 
claimed disability, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to service connection for a bilateral eye 
disability is denied.  

Entitlement to compensation under 38 U.S.C. § 1151 for 
numbness in the left leg is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


